               Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.178 Page 1 of 16



                     1    MORGAN, LEWIS & BOCKIUS LLP
                          Lisa Veasman, Bar No. 259050
                     2    lisa.veasman@morganlewis.com
                          Brian Hom, Bar No. 240055
                     3    brian.hom@morganlewis.com
                          300 South Grand Avenue
                     4    Twenty-Second Floor
                          Los Angeles, CA 90071-3132
                     5    Tel: +1.213.612.2500
                          Fax: +1.213.612.2501
                     6
                          MORGAN, LEWIS & BOCKIUS LLP
                     7    Molly Moriarty Lane, Bar No. 149206
                          molly.lane@morganlewis.com
                     8    Garrick Y. Chan, Bar No. 315739
                          garrick.chan@morganlewis.com
                     9    One Market, Spear Street Tower
                          San Francisco, CA 94105-1596
                    10    Tel: +1.415.442.1000
                          Fax: +1.415.442.1001
                    11
                          Attorneys for Defendant
                    12    BMW OF NORTH AMERICA, LLC
                    13                                UNITED STATES DISTRICT COURT
                    14                             SOUTHERN DISTRICT OF CALIFORNIA
                    15

                    16    FREDERICK J. JUROSKY,                              Case No. 3:19-cv-00706-JM-BGS
                    17                            Plaintiff,                 REQUEST FOR JUDICIAL NOTICE
                                                                             IN SUPPORT OF DEFENDANT
                    18            vs.                                        BMW OF NORTH AMERICA,
                                                                             LLC’S MOTION TO COMPEL
                    19    BMW OF NORTH AMERICA,                              ARBITRATION AND STAY ALL
                          LLC; and DOES 1 through 10                         PROCEEDINGS
                    20
                                                  Defendants.                [Notice of Motion and Memorandum of Points
                    21                                                       and Authorities and Proposed Order filed
                                                                             concurrently herewith]
                    22

                    23                                                       First Amended
                                                                             Complaint Filed: March 29, 2019
                    24                                                       Trial Date:      None Set

                    25                                                       Hearing Date:    October 21, 2019
                                                                             Time:            10:00 a.m.
                    26
                                                                             Courtroom:       5D
                    27                                                       Location: 221 West Broadway, Ste. 5190
                                                                                       San Diego, CA 92101
MORGAN, LEWIS &     28                                                       Judge:    Hon. Jeffrey T. Miller
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                      CASE NO. 3:19-CV-00706-JM-BGS
  SAN FRANCISCO                   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT BMW OF NORTH AMERICA, LLC’S MOTION TO
                                                        COMPEL ARBITRATION AND STAY ALL PROCEEDINGS
                         DB2/ 37339390.1
              Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.179 Page 2 of 16



                     1            Pursuant to Rule 201 of the Federal Rules of Evidence, Defendant BMW of
                     2    North America, LLC (“BMW NA”) respectfully requests that this Court take
                     3    judicial notice of the following state court filings in support of its Motion to
                     4    Compel Arbitration:
                     5                1. Declaration of Megan Jacoby in support of the state court motion to
                     6                    compel arbitration and stay proceedings dated January 22, 2019 and a
                     7                    true and correct copy of the Retail Installment Sale Contract dated
                     8                    March 5, 2013, is attached hereto as Exhibit A.
                     9                2. Order dated January 30, 2019, granting BMW NA’s state court motion
                    10                    to compel arbitration in the instant case, is attached hereto as Exhibit
                    11                    B. Prior to Plaintiff’s dismissal of defendant Bob Smith BMW and
                    12                    BMW NA’s subsequent removal of the instant matter, the state court
                    13                    found the exact Retail Installment Sale Contract cited above contained
                    14                    a valid and enforceable written agreement to arbitrate and ordered to
                    15                    submit the matter to arbitration
                    16            A court may take judicial notice of matters of public record if the facts are
                    17    not subject to a reasonable dispute. Fed. R. Evid. 201. Court orders and filings are
                    18    proper subject of judicial notice. See, e.g., Pasta Bella, LLC v. Visa USA, Inc., 442
                    19    F.3d 741, 746 n. 6 (9th Cir. 2006) (taking judicial notice of pleadings, memoranda,
                    20    and other court filings).
                    21
                          Dated:          September 18, 2019             MORGAN, LEWIS & BOCKIUS LLP
                    22                                                   Molly Moriarty Lane
                                                                         Lisa R. Veasman
                    23                                                   Brian Hom
                                                                         Garrick Y. Chan
                    24
                                                                         By /s/ Garrick Y. Chan
                    25                                                      Garrick Y. Chan
                    26                                                        Attorneys for Defendant
                                                                              BMW of North America, LLC
                    27

                    28
MORGAN, LEWIS &
                                                                             2                         CASE NO. 3:19-CV-00706-JM-BGS
 BOCKIUS LLP                      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT BMW OF NORTH AMERICA, LLC’S MOTION TO
 ATTORNEYS AT LAW
  SAN FRANCISCO          DB2/ 37339390.1                COMPEL ARBITRATION AND STAY ALL PROCEEDINGS
              Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.180 Page 3 of 16



                     1
                                                              PROOF OF SERVICE
                     2
                                  I, Alice Caracciolo, declare:
                     3

                     4          I am a citizen of the United States and employed in the City and County of
                          San Francisco, California. I am over the age of eighteen years and not a party to the
                     5    within entitled action. My business address is One Market, Spear Street Tower,
                     6    San Francisco, CA 94105-1126. On September 18, 2019, I served a copy of the
                          within document(s):
                     7

                     8
                                         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                                          DEFENDANT BMW OF NORTH AMERICA, LLC’S MOTION
                     9                    TO COMPEL ARBITRATION AND STAY ALL
                    10
                                          PROCEEDINGS

                    11
                                BY E-FILE: I caused such documents to be transmitted by e-file with
                    12
                                  the Clerk of the Court by using the CM/ECF system, which will send a
                                  notice of electronic filing to the following: gsogoyan@slpattorney.com
                    13
                          Christine Haw, Esq.                                               Attorney for Plaintiff,
                    14    Gregory Sogoyan, Esq.                                             Frederick J. Jurosky
                    15    Strategic Legal Practices, APC
                          1840 Century Park East, Ste 430
                    16    Los Angeles, CA 90067
                    17    Telephone: (310) 929-4900
                          E-mail:      gsogoyan@slpattorney.com
                    18

                    19            Executed on September 18, 2019 at San Francisco, California.

                    20          I declare under penalty of perjury, under the laws of the State of California
                          and the United States of America, that I am employed in the office of a member of
                    21
                          the bar of this court at whose direction the service was made.
                    22

                    23
                                                                                          Alice Caracciolo
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                             3                         CASE NO. 3:19-CV-00706-JM-BGS
 BOCKIUS LLP                      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT BMW OF NORTH AMERICA, LLC’S MOTION TO
 ATTORNEYS AT LAW
  SAN FRANCISCO          DB2/ 37339390.1                COMPEL ARBITRATION AND STAY ALL PROCEEDINGS
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.181 Page 4 of 16




                     EXHIBIT A
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.182 Page 5 of 16
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.183 Page 6 of 16
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.184 Page 7 of 16
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.185 Page 8 of 16
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.186 Page 9 of 16
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.187 Page 10 of 16
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.188 Page 11 of 16




                       EXHIBIT B
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.189 Page 12 of 16


  1

  2

  3

  4

  5

  6

  7

  8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
  9                                         COUNTY OF SAN DIEGO
 10

 11   FREDERICK J. JUROSKY,                                 Case No.: 37-2018-00058457-CU-BC-CTL

 12                            Plaintiff,                   AMENDED [PROPOSED] ORDER
                                                            GRANTING MOTION TO COMPEL
 13            v.                                           ARBITRATION AND STAY
                                                            PROCEEDINGS
 14   BMW OF NORTH AMERICA, LLC; BOB
      SMITH BMW; and DOES 1 through 10,                     Date:     April 26, 2019
 15   inclusive,                                            Time:     11:00 a.m.
                                                            Dept.:    C-70
 16                           Defendants.                   Judge:    Hon. Randa Trapp

 17                                                         Complaint Filed: July 17, 2018
                                                            Trial Date: Not Set
 18

 19            On April 26, 2019, at 11:00 a.m. in Department C-70 of the above-entitled Court,

 20   Defendant Bob Smith BMW’s (“Dealer”) Motion to Compel Arbitration and Stay Proceedings

 21   came on for hearing. Having read the motion, the memoranda and the supporting papers filed by

 22   the parties—including Defendant BMW OF NORTH AMERICA, LLC’s consent to arbitration—

 23   and having heard the argument of counsel, and good cause appearing therefore, the Court finds

 24   that a valid and enforceable written agreement to arbitrate exists and that Plaintiff Frederick J.

 25   Jurosky (“Plaintiff”) has refused to arbitrate the dispute.

 26   ///

 27   ///

 28   ///
                                                        1             Case No.: 37-2018-00058457-CU-BC-CTL
            AMENDED [PROPOSED] ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAY
                                         PROCEEDINGS
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.190 Page 13 of 16


  1          IT IS THEREFORE ORDERED that pursuant to the provisions set forth in the written
  2   agreement between Dealer and Plaintiff that contains the arbitration clause, as well the Federal
  3   Arbitration Act, 9 U.S.C. § 1, et. seq., and the California Arbitration Act, California Code of Civil
  4   Procedure § 1281.2, et seq., the parties are hereby ordered to submit this matter to arbitration.
  5          Furthermore, pursuant to 9 U.S.C. § 3 and California Code of Civil Procedure § 1281.4,
  6   this Court orders that the above-captioned lawsuit is stayed until an arbitration is had in
  7   accordance with the order to arbitrate or until such earlier time as the Court specifies.
  8          IT IS SO ORDERED.
  9
 10   DATED: ___________________
                                                             JUDGE OF THE SUPERIOR COURT
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           2         Case No.: 37-2018-00058457-CU-BC-CTL
        AMENDED [PROPOSED] ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAY
                                     PROCEEDINGS
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.191 Page 14 of 16



  1   CHRISTOPHER CELENTINO (131688)
      christopher.celentino@dinsmore.com
  2   IAN G. SCHULER (SBN 275052)
      ian.schuler@dinsmore.com
  3   ELVIRA CORTEZ (275626)
      elvira.cortez@dinsmore.com
  4   DINSMORE & SHOHL LLP
      655 West Broadway, Suite 800
  5   San Diego, CA 92101
      Ph: (619) 400-0500
  6   Fx: (619) 400-0501

  7   Attorneys for Defendants BMW OF NORTH
      AMERICA, LLC and BOB SMITH BMW
  8

  9                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

 10                                       COUNTY OF SAN DIEGO

 11   FREDERICK J. JUROSKY, an individual,              Case No.: 37-2018-00058457-CU-BC-CTL

 12                          Plaintiff,
                                                        PROOF OF SERVICE
 13   v.
                                                        DATE:     April 26, 2019
 14   BMW OF NORTH AMERICA, LLC; BOB                    TIME:     11:00 a.m.
      SMITH BMW; and DOES 1 through 10,                 DEPT.:    C-70
 15   inclusive,                                        JUDGE:    Hon. Randa Trapp
 16                          Defendants.                Complaint Filed: July 17, 2018
                                                        Trial Date: Not Set
 17

 18

 19        I am a citizen of the United States and a resident of the State of California. I am employed
 20   in San Diego County, State of California by a member of the bar of this Court. I am over the
 21   age of 18 years, and not a party to the within action. My business address is Dinsmore &
 22   Shohl LLP, 655 West Broadway, Suite 800, San Diego, California 92101. On January 28,
 23   2019, I served the following documents on the parties listed below in the manner(s) indicated:
 24           AMENDED [PROPOSED] ORDER GRANTING MOTION TO COMPEL
              ARBITRATION AND STAY PROCEEDINGS
 25
                      (BY UNITED STATES POSTAL SERVICE – CCP § 1013a(1)) I am personally
 26                   and readily familiar with the business practice of Dinsmore & Shohl LLP for
                      collection and processing of correspondence for mailing with the United States
 27                   Postal Service, and I caused such envelope(s) with postage thereon fully prepaid
                      to be placed in the United States Postal Service at San Diego, California.
 28
                                                       1            Case No.: 37-2018-00058457-CU-BC-CTL
                                              PROOF OF SERVICE
Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.192 Page 15 of 16



  1                  (BY MESSENGER SERVICE – CCP § 1011) I consigned the document(s) to an
                     authorized courier and/or process server for hand delivery on this date.
  2                  (BY FACSIMILE – CCP § 1013(e)) I am personally and readily familiar with the
                     business practice of Dinsmore & Shohl LLP for collection and processing of
  3                  document(s) to be transmitted by facsimile and I caused such document(s) on this
                     date to be transmitted by facsimile to the offices of addressee(s) at the numbers
  4                  listed below.
  5                  (BY OVERNIGHT MAIL – CCP § 1013(c)) I am personally and readily familiar
                     with the business practice of Dinsmore & Shohl LLP for collection and
  6                  processing of correspondence for overnight delivery, and I caused such
                     document(s) described herein to be deposited for delivery to a facility regularly
  7                  maintained by UPS for overnight delivery.
                     (BY ELECTRONIC MAIL – CCP § 1010.6(a)(6)) Based on a court order or an
  8                  agreement of the parties to accept service by e-mail or electronic transmission, I
                     caused such documents described herein to be sent to the persons at the e-mail
  9                  addresse(s) listed below before noon. I did not receive, within a reasonable time
                     after the transmission, any electronic message or other indication that the
 10                  transmission was unsuccessful.
 11
      Christine Haw
 12   Carey Wood
      Strategic Legal Practices, APC
 13   1840 Century Park East, Suite 430
      Los Angeles, CA 90067
 14   Telephone: (310) 929-4900
      Facsimile: (310) 943-3838
 15
      Attorney for Plaintiff, Frederick J. Jurosky
 16
              I declare under penalty of perjury under the laws of the State of California that the
 17
      above is true and correct.
 18
              Executed on January 28, 2019, at San Diego, California.
 19
 20

 21                                                  Laura Blake

 22   14468280v1


 23

 24

 25

 26

 27

 28
                                                        2          Case No.: 37-2018-00058457-CU-BC-CTL
                                             PROOF OF SERVICE
       Case 3:19-cv-00706-JM-BGS Document 17 Filed 09/18/19 PageID.193 Page 16 of 16
                                                                                                       ÚÑÎ ÝÑËÎÌ ËÍÛ ÑÒÔÇ
ÍËÐÛÎ×ÑÎ ÝÑËÎÌ ÑÚ ÝßÔ×ÚÑÎÒ×ßô ÝÑËÒÌÇ ÑÚ ÍßÒ Ü×ÛÙÑ
ÍÌÎÛÛÌ ßÜÜÎÛÍÍæ        ííð É Þ®±¿¼©¿§
Óß×Ô×ÒÙ ßÜÜÎÛÍÍæ       ííð É Þ®±¿¼©¿§
Ý×ÌÇ ßÒÜ Æ×Ð ÝÑÜÛæ     Í¿² Ü·»¹± Ýß çîïðïóíèîé
ÞÎßÒÝØ ÒßÓÛæ           Ý»²¬®¿´

Í¸±®¬ Ì·¬´»æ Ö«®±-µ§ ª- ÞÓÉ ±º Ò±®¬¸ ß³»®·½¿ ÔÔÝ Å×ÓßÙÛÜÃ

                                                                                               ÝßÍÛ ÒËÓÞÛÎæ
               ÒÑÌ×ÝÛ ÑÚ ÝÑÒÚ×ÎÓßÌ×ÑÒ ÑÚ ÛÔÛÝÌÎÑÒ×Ý Ú×Ô×ÒÙ                                     íéóîðïèóðððëèìëéóÝËóÞÝóÝÌÔ


         Í¿² Ü·»¹± Í«°»®·±® Ý±«®¬ ¸¿- ®»ª·»©»¼ ¬¸» »´»½¬®±²·½ º·´·²¹ ¼»-½®·¾»¼ ¾»´±©ò Ì¸» º»» ¿--»--»¼ º±®
         °®±½»--·²¹ ¿²¼ ¬¸» º·´·²¹ -¬¿¬«- ±º »¿½¸ -«¾³·¬¬»¼ ¼±½«³»²¬ ¿®» ¿´-± -¸±©² ¾»´±©ò

         Û´»½¬®±²·½ Ú·´·²¹ Í«³³¿®§ Ü¿¬¿
         Û´»½¬®±²·½¿´´§ Í«¾³·¬¬»¼ Þ§æ                Û´ª·®¿ Ý±®¬»¦
                 Ñ² Þ»¸¿´º ±ºæ                       ÞÓÉ ±º Ò±®¬¸ ß³»®·½¿ ÔÔÝô Þ±¾ Í³·¬¸ ÞÓÉ
         Ì®¿²-¿½¬·±² Ò«³¾»®æ                         îëçîïéè
         Ý±«®¬ Î»½»·ª»¼ Ü¿¬»æ                        ðïñîèñîðïç

                 Ú·´»¼ Ü¿¬»æ                         ðïñíðñîðïç
                 Ú·´»¼ Ì·³»æ                         ïîæëé ÐÓ

         Ú»» ß³±«²¬ ß--»--»¼æ                        üðòðð
         Ý¿-» Ò«³¾»®æ                                íéóîðïèóðððëèìëéóÝËóÞÝóÝÌÔ

         Ý¿-» Ì·¬´»æ                                 Ö«®±-µ§ ª- ÞÓÉ ±º Ò±®¬¸ ß³»®·½¿ ÔÔÝ Å×ÓßÙÛÜÃ
         Ô±½¿¬·±²æ                                   Ý»²¬®¿´
         Ý¿-» Ì§°»æ                                  Þ®»¿½¸ ±º Ý±²¬®¿½¬ñÉ¿®®¿²¬§
         Ý¿-» Ý¿¬»¹±®§æ                              Ý·ª·´ ó Ë²´·³·¬»¼
         Ö«®·-¼·½¬·±²¿´ ß³±«²¬æ                      â îëððð

         Í¬¿¬«-                                     Ü±½«³»²¬- Û´»½¬®±²·½¿´´§ Ú·´»¼ñÎ»½»·ª»¼

         ß½½»°¬»¼                                   Ñ®¼»® ó Ñ¬¸»®
                                                     øßÓÛÒÜÛÜ ÑÎÜÛÎ ÙÎßÒÌ×ÒÙ ÓÑÌ×ÑÒ ÌÑ ÝÑÓÐÛÔ ßÎÞ×ÌÎßÌ×ÑÒ ßÒÜ
                                                    ÍÌßÇ ÐÎÑÛÛÜ×ÒÙÍ÷
         Í¬¿¬«-                                     Ü±½«³»²¬- Û´»½¬®±²·½¿´´§ Ú·´»¼ñÎ»½»·ª»¼

         ß½½»°¬»¼                                    Ð®±±º ±º Í»®ª·½»


         Ý±³³»²¬-


         Ý´»®µù- Ý±³³»²¬-æ

         Û´»½¬®±²·½ Ú·´·²¹ Í»®ª·½» Ð®±ª·¼»® ×²º±®³¿¬·±²

         Í»®ª·½» Ð®±ª·¼»®æ             Ñ²»Ô»¹¿´
         Û³¿·´æ                        -«°°±®¬à±²»´»¹¿´ò½±³
         Ý±²¬¿½¬ Ð»®-±²æ               Ý«-¬±³»® Í«°°±®¬
         Ð¸±²»æ                        øèðð÷ çíèóèèïë




 ðîñïïñîðïç                                           ÒÑÌ×ÝÛ ÑÚ ÝÑÒÚ×ÎÓßÌ×ÑÒ ÑÚ Ú×Ô×ÒÙ
